     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 1 of 6



                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                      CORPUS CHRISTI DIVISION
ROBBIE DOW GOODMAN,            )
WILLIAM CASEY, and             )
                               )
RAYMOND COBB,                  )
                                                 )
                        Plaintiffs,              )
                                                 )
                                                        Civil Action No. 2:12-CV-166
v.                                               )
                                                 )
LORIE DAVIS, Director, TDCJ-CID,                 )
                                                 )
                                                 )
                        Defendant.               )



             PLAINTIFFS’ BILL OF COSTS AND APPLICATION FOR FEES

        In accordance with Local Rule 54.2, Plaintiffs submit their bill of costs and application for

attorney fees. Plaintiffs’ bill of costs is attached as Exhibit 1. Plaintiffs respectfully ask the Court

to grant their bill of costs and application for attorney fees.

                          MEMORANDUM IN SUPPORT OF BILL OF COSTS

        Standard. Under Federal Rule of Civil Procedure 54(d), a prevailing party may seek

reimbursement of litigation costs enumerated in 28 U.S.C. §1920. See Cheatham v. Allstate Ins.

Co., 465 F.3d 578, 586 (5th Cir. 2006). “[C]osts other than attorneys’ fees shall be allowed as of

course to the prevailing party unless the court otherwise directs.” Corpus Christi Oil & Gas Co. v.

Zapata Gulf Marine Corp., 71 F.3d 198, 205 n.5 (5th Cir. 1995); see also Schwarz v. Foloder, 767

F.2d 125, 131 (5th Cir. 1985). A party prevails when it has “succeeded on any significant issue in

the litigation which achieved some benefit the parties sought in bringing suit.” Texas State

Teachers Ass’n v. Garland Independent Sch. Dist., 489 U.S. 782, 791-792 (1989). Under 28 U.S.C.

§1920, the following categories of recoverable costs may be taxed against the non-prevailing party:




                                                  -1-
     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 2 of 6



         (1)    fees of the clerk and marshal;
         (2)    fees of the court reporter for all or any part of the stenographic transcript necessarily
                obtained for use in the case;
         (3)    fees and disbursements for printing and witnesses;
         (4)    fees for copies of papers necessarily obtained for use in the case;
         (5)    docket fees;
         (6)    compensation of court appointed experts, compensation for interpreters, and costs
                of special interpretation services.

An item sought need not be expressly listed in §1920 to be recoverable as costs. See Chenault v.

Dorel Indus., Inc., 2010 WL 3064007, at *1 (W.D. Tex. 2010). An award of costs is reviewed for

an abuse of discretion. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 334 (5th Cir. 1995).

         Trial Transcripts and Printing. As shown in the Bill of Costs, Plaintiffs seek $811.20 in

costs for trial transcripts. These transcripts were obtained so that Plaintiffs could prepare post-trial

briefing. Messer Decl. ¶11. Plaintiffs also seek $1,886.52 in costs for printing. Id. ¶12. These costs

were incurred printing documents for use in this case, including for use at trial. Id.

         Deposition Costs. Pursuant to §1920, a prevailing party may seek recovery for the costs

of deposition transcripts if necessarily obtained for use in trial. The transcripts do not have to be

introduced into evidence at trial to meet this requirement. See Coats v. Penrod Drilling Corp., 5

F.3d 877, 891 (5th Cir. 1993); Krohn v. David Powers Homes, Inc., 2009 WL 2605284, *4 (S.D.

Tex. 2009). A prevailing party may recover fees for electronically recorded depositions, including

videotaped transcripts. S & D Trading Academy, LLC v. AAFIS Inc., 336 Fed. Appx 443 (5th Cir.

2009).

         Plaintiffs seek reimbursement for the print and video transcripts of the depositions of

defense witnesses Melodyne Nelson, Gene Miller, Dr. Michael Rutledge, Ronald Angelone, and

John Werner and Plaintiff witness Joan Palmateer, all of whom testified at trial. Plaintiffs used the

transcripts of these depositions to prepare for direct and cross examination of witnesses at trial and




                                                  -2-
     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 3 of 6



to impeach witnesses at trial. Messer Decl. ¶10. The total cost of these deposition transcripts is

$7,105.47. Id.

                               APPLICATION FOR ATTORNEY FEES

         Attorney Fees. A prevailing plaintiff in an action to enforce the Religious Land Use &

Institutionalized Persons Act (“RLUIPA”) is usually entitled to recover attorney fees. See Merced

v. Kasson, 577 F.3d 578, 595 (5th Cir. 2009); see also 42 U.S.C. § 1988. A litigant should be

considered a prevailing party entitled to attorney fees when he “has obtained a judgment on the

merits, a consent decree, or some similar form of judicially sanctioned relief.” Odneal v. Pierce,

2011 WL 2678940, at *2 (S.D. Tex. 2011). Plaintiffs prevailed in this case, obtaining a permanent

injunction against Defendant from enforcing its grooming policy against Plaintiffs with respect to

the growing of hair without restriction. Dkt. 325.

         The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e(d)(3), limits the hourly

rate for attorney fees that are recoverable under RLUPIA to 150% of the rate set by the Criminal

Justice Act (“CJA”), 18 U.S.C. §3006A. For the time period of March 23, 2018 to February 14,

2019, 150% of the CJA rate is $210 per hour. CJA § 230.16. For the applicable period before

March 23, 2018, 150% of the CJA rates is $198. Id.

         These rates are at or below rates charged by attorneys for this type of litigation in this

District and Division. And these rates are well below those typically charged to Yetter Coleman

clients for the services of Robert Ellis and Steven Messer. Messer Decl. ¶4. Messrs. Ellis and

Messer billed a total of 553.2 hours on this case. Id. ¶5 and Ex. 2. Plaintiffs voluntarily removed

excess and duplicative time entries. Id. ¶5. To further avoid excess and duplicative work, Plaintiffs

reduced the total amount of hours they seek by 5%. Based on the capped hourly rates, voluntary

reductions, and hours worked, the total amount of attorney fees Plaintiffs seek is $109,951.10. Id.

¶¶5-6.

                                                -3-
     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 4 of 6



        Paralegal Time. As part of a request for fees, a prevailing plaintiff may also recover for

paralegal time. See Contractors of La., Inc. v. Orleans Parish Sch. Bd., 919 F.2d 374, 380 (5th Cir.

1990). Paralegals Steven Vacek and Pamela Wofford are experienced paralegals who worked a

total of 207 hours on this case. Messer Decl. ¶7 and Ex. 3. Their time is billed to clients at $260

an hour for 2018, and $275 for 2019. Id. ¶7. Plaintiffs have voluntarily discounted their hourly rate

for this case to $85 an hour. Id. This hourly rate is at or below the rate typically charged for

paralegal services. Id. Based on their discounted hourly rates and hours worked, Plaintiffs seek a

total of $17,595.00 for paralegal time. Id.

        Expert Fees. The recoverable attorney fees may include the cost of experts. See 42 U.S.C.

§1988(c). “The Court may award the prevailing party its reasonable attorneys fees to enforce any

provision of RLUIPA, 42 U.S.C. §1988(b), and may include expert witness fees in its award of attorney

fees.” Jackson v. Dep't of Correction, 2006 WL 2560318, at *7 (Mass. Super. 2006). See also Anselmo

v. Cty. of Shasta, Cal., 2013 WL 3773893, at *1 (E.D. Cal. 2013) (noting that §1988(c) provides for

the award of expert witness fees to a prevailing plaintiff in a RLUIPA action).

        Plaintiffs employed Joan Palmateer as an expert witness. She is a corrections professional with

over 32 years of experience. Dkt. 322 at 5-6. Her testimony was essential to development of Plaintiffs’

case, Messer Decl. ¶8, and her testimony at trial was found to be “highly credible and authoritative”

by the court. Dkt. 322 at 6. Her services included developing a case strategy, preparing for her

deposition and being deposed, preparing for trial, and testifying at trial. Messer Decl. ¶8. She charged

$100/hour for her services, which is well below the rate typically charged by expert witnesses of

comparable experience. Id. ¶8 and Exs 4, 5. She also charged reasonable amounts for travel and

lodging for her deposition in Houston and her appearance at trial. Id. The total cost of expert fees

for expert Palmateer is $17,268.68. Id. ¶8.



                                                 -4-
     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 5 of 6



       Travel Expenses. Travel expenses are recoverable as attorney fees. See Associated

Builders & Contractors of La., Inc. v. Orleans Par. Sch. Bd., 919 F.2d 374, 380 (5th Cir. 1990).

Plaintiff counsel incurred travel costs for trial, which are primarily composed of costs for lodging.

Messer Decl. ¶9 and Ex. 4. The total of these travel costs is $3,752.35. Id. ¶9.

                                              PRAYER
       For these reasons, Plaintiffs respectfully request this Court award Plaintiffs their reasonable

fees and allowable costs, as follows:

       1.      Total Costs of $9,803.19: $811.20 in transcript costs; $1,886.52 in printing costs;
               and $7,105.47 in deposition transcript costs;

       2.      Total Attorney Fees of $148,567.10: $109,951.10 in attorney fees; $17,595.00 in
               paralegal fees; $17,268.68 in expert fees; and $3,752.35 in travel costs; and

       3.      All other relief that the Court considers fair and proper.



Dated this 26th day of March, 2019.           Respectfully submitted,


                                              YETTER COLEMAN LLP

                                              /s/ R. Paul Yetter
                                               R. Paul Yetter
                                               State Bar No. 22154200
                                               S.D. Bar No. 3639
                                               Steven C. Messer
                                               Texas State Bar No. 24092829
                                               S.D. Bar No. 2489458
                                               811 Main, Suite 4100
                                               Houston, TX 77002
                                               713.632.8000
                                               713.632.8002 (F)
                                               pyetter@yettercoleman.com
                                               smesser@yettercoleman.com

                                              ATTORNEYS FOR PLAINTIFFS




                                                -5-
     Case 2:12-cv-00166 Document 329 Filed on 03/26/19 in TXSD Page 6 of 6



                                 CERTIFICATE OF CONFERENCE

        Before filing this motion, counsel for Plaintiffs conferred with counsel for Defendant about
the various types and amounts of costs and fees sought in this motion and provided counsel for
Defendant with records supporting such costs and fees. Counsel for Defendant has indicated that
Defendant is not yet able to determine whether or not Defendant is opposed to the relief sought in
this motion, but will file a response clarifying Defendant’s position.

                                                      /s/ Steven C. Messer
                                                      Steven C. Messer


                                    CERTIFICATE OF SERVICE

       I certify that on the 26th day of March, 2019, a copy of this document was served on all
counsel of record through the Court’s Electronic Case Filing system.


                                                      /s/ Steven C. Messer
                                                      Steven C. Messer




                                                -6-
